281 F.2d 702
Alexander T. CHOHON, Appellant,v.JACKSON IRON WORKS, INC., et al., Appellees.
No. 16927.
United States Court of Appeals Ninth Circuit.
Aug. 1, 1960, Rehearing Denied Sept. 21, 1960.

Frank DeMarco, Jr., Los Angeles, Cal., for appellant.
Craig, Weller & Laugharn, Los Angeles, Cal., Hubert F. Laugharn, Andrew F. Leoni, Joseph S. Potts, Jr., Los Angeles, Cal., of counsel, for appellee.
Before BARNES and HAMLEY, Circuit Judges, and FOLEY, District Judge.
PER CURIAM.


1
This is an appeal from an order adjudicating appellant a bankrupt.  After an involuntary petition in bankruptcy was filed against appellant the district judge appointed a master whose report was read to the jury demanded by appellant, and a verdict for the creditors was directed by the judge.


2
The sole issue on appeal is whether the district judge abused his discretion in refusing appellant's request to postpone the trial.


3
The first creditors' petition was filed February 18, 1959.  The jury trail was had on March 14, 1960.


4
Appellant urged that he was so busy (a) from February 18 to August 3, 1959, in preparing his defense to a state criminal action, (b) from August 3 to 17, 1959, in the trial thereof, (c) from August 17 to October 15, 1959, in an effort to obtain probation, and (d) from October 15, 1959, to the time of trial in serving a sentence at the Los Angeles County Honor Farm at Lancaster, 73 miles from Los Angeles, that he could not prepare for the trail of his case.


5
Appellant had eight months to prepare his case, before his confinement.  The cases he relies on (Shapiro v. United States, 1947, 69 F. Supp. 205, 107 Ct. Cl. 650, and Powell v. State of Alabama, 1932, 287 U.S. 45, 53 S. Ct. 55, 77 L. Ed. 158) are not apposite.  We find no abuse of discretion in the trial court but rather a studied effort on the part of appellant to delay the finality of the adjudication of his bankruptcy.


6
The judgment is affirmed.